SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1126
KA 10-01041
PRESENT: FAHEY, J.P., CARNI, SCONIERS, GORSKI, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

JAMES S. NOTTINGHAM, SR., ALSO KNOWN AS JAMES S.
NOTTINGHAM, ALSO KNOWN AS JAMES NOTTINGHAM, SR.,
ALSO KNOWN AS JAMES NOTTINGHAM, DEFENDANT-APPELLANT.


E. ROBERT FUSSELL, P.C., LEROY (E. ROBERT FUSSELL OF COUNSEL), FOR
DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered April 7, 2010. The judgment convicted
defendant, upon his plea of guilty, of attempted assault in the second
degree, driving while intoxicated, as a misdemeanor and aggravated
unlicensed operation of a motor vehicle in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   November 10, 2011                       Patricia L. Morgan
                                                   Clerk of the Court